Krivosha, C.J.,
dissenting.
I must respectfully dissent in the instant case. It appears to me that this case presents purely a question of fact which the three-judge workmen’s compensation panel resolved in favor of the appellee. The majority has determined to reject the appellee’s experts on the basis that the conclusions reached by Dr. Larson have no basis. In fact, the court substi*596tutes its own “expert testimony” for that of the appellee’s experts when it concludes that because Niesen’s chest was seen to inflate when Blincow administered artificial respiration, this indicates that the airway was not blocked, such as to have caused Niesen’s death. That may be the case, but there is no evidence in this record to support that fact. We should not be substituting our expertise for that of the experts called by the parties.
I would have concluded that, this being a fact question resolved in favor of the appellee, it should be affirmed.
I am authorized to state that White, J., joins in this dissent.